Citation Nr: 0533208	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-22 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2005, the veteran testified 
before the undersigned at a hearing at the RO.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's current diabetes mellitus is not shown to 
be causally related to an injury or disease in service.


CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred or 
aggravated during service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This  "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished as the RO sent the veteran a VCAA 
notice in March 2002, which, again, was before the initial 
denial in September 2002.  

The VCAA letter explained the type of evidence that needed to 
be submitted for him to prevail on this claim, what evidence 
he should submit, and what evidence the RO would obtain for 
him.  He was also, in essence, told to submit all pertinent 
evidence he had in his possession.  

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated.  
Attempts to obtain the medical records from one of the 
veteran's private physicians who treated him from 1969 to 
1992 yielded negative results.  The VA has obtained, or the 
appellant submitted, the other pertinent VA and private 
medical records which he identified, including an opinion 
from one of his private physicians regarding the etiology of 
his diabetes mellitus.  He was afforded a VA examination 
which also provided an opinion regarding the question of 
whether his diabetes mellitus was related to service.  

Consequently, he already has received the requisite VCAA 
notice, so any defect with respect to the notice was 
nonprejudicial and therefore, merely harmless error.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Governing Laws and Regulations 

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre-
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Certain conditions, such as diabetes mellitus, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In so doing, the Board may accept one 
medical opinion and reject others.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is not required to accept a 
medical diagnosis that is unsupported by the objective 
medical evidence.  See Cross v. Derwinski, 2 Vet. App. 150, 
153 (1992).  

An accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  But a doctor's opinion phrased in 
equivocal terms of "may or may not" is an insufficient basis 
for an award of service connection.  See Winsett v. West, 11 
Vet. App. 420, 424 (1998).  The Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have previously been found to be inaccurate or because other 
facts in the record contradict the facts provided by the 
veteran that formed the basis for the opinion, however, the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In assessing evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

III.  Factual Background

The veteran's service medical records are negative for any 
findings, complaints or treatment of diabetes mellitus.  He 
received treatment for rashes.  In January 1962, he was given 
topical cortisone for his arm rashes.  Urinalyses on entrance 
examination in December 1960 and separation examination in 
November 1964 were negative for sugar.  Eye examinations were 
also normal on these examinations.  In July 1962, an ear 
culture for otitis externa revealed Pseudomonas Aeruginosa.  

A private medical record dated in May 1986 noted that the 
veteran had diabetes mellitus for 16 or 17 years.  A private 
medical record dated in September 1986 noted that he had 
minimal background diabetic retinopathy (BDR).  Subsequent 
treatment records show continuous treatment of diabetes 
mellitus with complications to the present.  

In an undated letter received in February 2002, the veteran's 
VA physician (hereinafter VA treating physician) stated that 
diabetes can be caused by many factors, such as heredity, 
stress, or different medicines.  Cortisone used internally or 
externally, could definitely be the cause of diabetes.  In a 
letter dated in March 2003, the VA treating physician stated 
that he reviewed the veteran service medical records and 
noted that a 1962 laboratory culture revealed Pseudomonas 
Aeruginosa.  He also noted that a private physician diagnosed 
the veteran with diabetes mellitus in 1969.  The VA physician 
noted that Pseudomonas Aeruginosa infections are more likely 
to occur in individuals with diabetes mellitus and a blood 
sugar test should have been performed during service.  The VA 
physician stated that it was unfortunate that the medical 
records of the physician who diagnosed him with diabetes 
mellitus in 1969 were unavailable so it could not be 
determined whether he had diabetic retinopathy or other 
indications of long-standing diabetes mellitus at that time.  
The physician also noted that the "lag time" between the 
onset of diabetes mellitus and diagnosis is 6 or 7 years or 
longer.  For these reasons, the physician opined that the 
veteran should be granted service connection for diabetes 
mellitus.  In a January 2005 letter, the VA treating 
physician reiterated his opinion.  

In an April 2003 letter, a friend of the veteran who has 
known him since 1966 stated that the veteran has had diabetes 
since 1970 or 1971.  

A VA diabetes mellitus examination was conducted in July 
2003.  The veteran related a history of Pseudomonas otitis 
externa in service in 1962.  The veteran also stated that he 
had ear problems and ear discharge as a child.  The examiner 
(hereinafter VA physician) also stated that, considering the 
veteran's reported history, there was no evidence of 
retinopathy in 1969.  The VA physician stated that the 
presence of Pseudomonas externa in service in 1962 does not 
support the contention that the veteran had diabetes mellitus 
in service.  The VA physician stated that the veteran's 
history suggests that the veteran had chronic ear problems as 
a child, which would develop into Pseudomonas infections, and 
continue into early adulthood.  The VA physician stated that 
Pseudomonas infections are a complication of recurrent 
antibiotic therapy.  The VA physician also submitted a 
portion of a medical treatise, which defines the term, otitis 
media, and describes its symptoms, signs, diagnosis, 
prophylaxis and treatment.  Specifically, the selection notes 
that a bacteriological pathogen, such as Pseudomonas 
Aeruginosa, was found in two out of three children who 
presented for myringotomy.  Therefore, the VA physician 
concluded that the inservice Pseudomonas infection was 
related to the chronic ear condition and not to diabetes 
mellitus.  

In statements and testimony, the veteran contends that the 
topical cortisone treatment administered in service for a 
skin condition caused his diabetes mellitus.  However, his 
youth and lack of knowledge about the disease prevented him 
from seeking the proper diagnosis and treatment.  He also 
noted that an inservice 1962 laboratory culture revealed 
Pseudomonas Aeruginosa.  He reiterated the opinion of the VA 
treating physician who noted that Pseudomonas Aeruginosa 
infections are more likely to occur in individuals with 
diabetes mellitus and that a blood sugar test should have 
been performed during service.  The veteran stated that He 
also noted that a private physician diagnosed him with 
diabetes mellitus in November or December 1968; oral 
medication, diet and exercise did not improve the condition; 
and insulin injections were started in November 1969.  

IV.  Legal Analysis

The medical evidence of record fails to establish the 
veteran's current diabetes mellitus was incurred during his 
active military service or within one year of his discharge 
from the military.  

In weighing the evidence, the Board finds that the opinion of 
the VA physician to be more probative than that of the VA 
treating physician.  

The Board notes that the undated letter from the VA treating 
physician merely indicates that the veteran's diabetes 
mellitus essentially "may or may not" be related to the 
inservice administration of topical cortisone.  Such a 
statement is too speculative in nature to establish the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Medical probabilities and possibilities and 
unsupported medical opinions carry negligible probative 
weight.  Id.; Winsett, supra.  

Both physicians reviewed the veteran's medical records.  
However, the July 2003 VA physician's opinion is more 
consistent with the documentary record.  The VA treating 
physician stated that the medical records from the physician 
who diagnosed the veteran with diabetes mellitus in 1969 were 
unavailable, so it could not be determined whether he had 
diabetic retinopathy or other indications of long-standing 
diabetes mellitus at that time.  However, he failed to 
consider that two inservice urinalyses were negative for 
sugar, two inservice eye examinations were normal, and 
private medical records in 1986, almost 22 years after 
service, showed minimal background diabetic retinopathy.  The 
Board finds that his medical opinion, based on a less 
accurate consideration of the record, must be afforded less 
probative weight than the July 2003 opinion of the VA 
physician.  See Cross, supra.  The Board attaches more 
probative value to the VA physician's opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
included review of the claims file, and was supported by a 
selection from a medical treatise.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

The veteran is a layman is not qualified to render a medical 
opinion concerning the etiology of the condition at issue.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Mercado-Martinez v. West, 1 Vet. App. 415, 419 (1998), citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In addition, the Board observes that the veteran's stated 
that the first postservice diagnosis of diabetes mellitus was 
in late 1968, so almost four years following his discharge 
from service, without evidence of continuity of 
symptomatology during the interim years.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  Thus service 
connection on a presumptive basis is not warranted under 
38 C.F.R. §§ 3.307, 3.309.

Accordingly, in light of the absence of any competent 
probative evidence suggesting a link between the currently 
diagnosed diabetes mellitus and service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim - meaning there is no reasonable doubt to resolve in 
his favor concerning this claim.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



	                        
____________________________________________
	K. OSBORNE 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


